DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on April 27, 2022, is acknowledged.  Claims 10-17 are hereby withdrawn as non-elected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear what structure and/or chemistry renders the polyurethane coating water permeable.  Note polyurethane coatings are commonly water impermeable.  Thus, it is unclear how said coating water permeable. Is the coating a discontinuous coating?  Does the coating comprise apertures?  Or, is the coating otherwise porous due to a particular structure?  Hence, claim 1 is rejected as being indefinite.  Claims 2-9 are also rejected for their dependency thereupon.
Claim 2 is indefinite because the scope of the phrase “PU deposits” is unclear.  Does the phrase encompass any amount and shape of polyurethane (e.g., continuous layers of polyurethane, a discontinuous layer of polyurethane, polyurethane droplets or globules, etc.)?  Claims 4, 5, and 9 are similarly rejected.
Claim 3 is indefinite because it is unclear if the polymer beads are present in the final synthetic turf fibers or if said beads are only present in an intermediate product of the polymer mixture.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “at least 1%,” and the claim also recites “preferably at least 10%, preferably between 10-50%” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Thus, claim 5 is rejected as indefinite.  Claim 8 is similarly rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
US 5,395,467 issued to Rogers, Jr.
Rogers discloses a method of making a water permeable fabric, preferably an artificial turf pile fabric, comprising applying an adhesive coating to the underside of a fabric and passing a fluid (e.g., pressurized air) towards the fabric to forcibly remove adhesive, thereby removing adhesive from the space between fibers of the fabric and leaving adhesive on said fibers (abstract, col. 1, lines 55-68, and Figures 3 and 4). The method produces a fabric having a plurality of openings therethrough to provide water permeability (col. 2, lines 7-13).  The fabric is preferably a knit fabric and the adhesive is preferably (col. 2, lines 45-49 and 61-65).  The adhesive weight is preferably about 24-40 osy (about 810-1300 gsm), but may vary depending on other factors such as type of adhesive and coating thickness desired (col. 2, line 65-col. 3, line 2). Note this disclosed adhesive weight reflects the amount applied prior to removal of some adhesive rather than a final dry weight.  The adhesive may be injected with air bubbles (i.e., foamed) to add bulk and weight control (col. 3, lines 5-9). Figure 4 shows a random distribution of the adhesive 30 deposits on the fabric fibers 40 with open spaces 42 therebetween (col. 5, lines 1-9 and Figure 4).  Figure 4 shows the adhesive deposits covering at least 1% of the backing.  Thus, Rogers anticipates the limitations of applicant’s claims 1, 4-6, 8, and 9.  
Regarding claim 2, Rogers anticipates the claim with the exception that the polyurethane adhesive deposits are formed by collapsed polyurethane foam.  However, said limitation is a method limitation in a product claim (e.g., product by process claim).  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. It is the Examiner’s position that Rogers’s coating is identical or only slightly different than the presently claimed random distribution of polyurethane deposits formed by collapsed polyurethane foam, because both coatings comprise a water permeable polyurethane coating of randomly dispersed polyurethane deposits.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964.  The burden has been shifted to applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289.  Therefore, claim 2 is rejected along with parent claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,395,467 issued to Rogers, Jr. in view of WO 2015/144223 issued to Sick et al.
Rogers fails to teach the artificial grass fibers comprise a three-phase polymer mixture comprising a first polymer immiscible with a second polymer and a compatibilizer, wherein the first polymer forms beads surrounded by the compatibilizer within the second polymer.  In fact, Rogers fails to teach suitable materials for the artificial grass pile.  As such, one must look to the prior art for guidance.  For example, Sick discloses artificial turf fibers made from a three-phrase polymer mixture of a first polymer, second polymer, and a compatibilizer, wherein the first polymer and the second polymer are immiscible, and wherein the first polymer forms polymer beads surrounded by the compatibilizer within the second polymer (abstract).  Upon extrusion and drawing of the polymer mixture into artificial grass monofilaments, the polymer beads are deformed into fibrils, which allows for properties of the fiber to be tailored (e.g., softness, rigidity, and resiliency) (abstract, page 3, 16-25, and page 5, lines 1-9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a three-phase polymer mixture as taught by Sick to make the artificial grass fibers of Rogers.  Motivation to do so would be to tailor desirable properties of said artificial grass fibers.  Such a modification would have yielded predictable results to the skilled artisan.  Thus, claim 3 is rejected as being obvious over the cited prior art.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,395,467 issued to Rogers, Jr. in view of US 2012/0077012 issued to Liu et al.
Rogers fails to teach the addition of a water soluble salt to the polyurethane adhesive.  However, such salts are known in the art of polyurethane compositions as porogens, which are compounds that can be removed once the polyurethane is dried or cured, wherein said removal creates a porous structure therein.  For example, Liu discloses common porogens are soluble in hydrophilic solvents, including water (section [0085]).  Known porogens include salts, such as sodium chloride (section [0085]).  
Thus, it would have been obvious to one of ordinary skill in the art to incorporate a water soluble salt porogen into the polyurethane adhesive of Rogers in order to create porous deposits which would naturally enhance the drainage properties of the artificial turf.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 7 is rejected as being obvious over the cited prior art.  
Claims 1, 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0129571 issued to Bearden et al. in view of US 3,332,828 issued to Faria et al.
Bearden discloses an artificial turf comprising a backing and pile yarns tufted therethrough and a porous coating on the backstitches of the pile yarn to bind said pile yarn to the backing (abstract). The coating is sprayed onto the backing in distinct dispersed particles (i.e., applicant’s “deposits”) under conditions that cause said particles to rapidly cure and, therefore, partially cohere to each other in a contiguous porous network (i.e., random distribution of deposits) (abstract and section [0014]).  The artificial turf is adequately water permeable (i.e., at least 5 in/min) without having to perforate the coating layer as required in prior art artificial turfs (sections [0006], [0024], and [0032]). Said coating is preferably a polyurethane composition (sections [0025] and [0030]).  Said coating is contiguous (i.e., the coating covers 100% of the surface area), which is an area greater than at least 1%.
Since Bearden’s coating of dispersed polyurethane particles that partially cohere to form a porous network can be interpreted as a random or pseudo-random distribution of polyurethane deposits that enable the coating to be water permeable, the reference teaches the limitations of claims 1, 4-6, and 9, with the exception that the artificial turf has a knit construction.  However, said knit constructions are well known alternative constructions for artificial turfs.  For example, Faria discloses artificial turfs comprising synthetic grass pile yarns attached to a backing can be made by conventional weaving, knitting, or tufting operations (col. 2, lines 12-14).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a knit artificial turf as taught by Faria for the tufted artificial turf of Bearden, since the equivalence of knit and tufted constructions as artificial turf pile fabrics is well-known in the art.  As such, the choice of any of these equivalents is within the level of ordinary skill in the art.  Therefore, claims 1, 6, and 9 are rejected as being obvious over the cited prior art.  
Regarding claim 2, Bearden’s coating of dispersed polyurethane particles that partially cohere to form a porous network can be interpreted as a random or pseudo-random distribution of polyurethane deposits that enable the coating to be water permeable.  Thus, the reference teaches the limitations of claim 2 with the exception of the limitation that the polyurethane deposits are formed by collapsed polyurethane foam.  However, said limitation is a method limitation in a product claim (e.g., product by process claim).  As such, said limitation is not given patentable weight at this time.  In order to be given patentable weight, a method limitation must materially affect the final product in a structural manner.  The presence of process limitations on product claims in which the product does not otherwise patentably distinguish over the prior art, cannot impart patentability to the product. It is the Examiner’s position that Bearden’s coating is identical or only slightly different than the presently claimed random distribution of polyurethane deposits formed by collapsed polyurethane foam, because both coatings comprise a water permeable polyurethane coating of randomly dispersed polyurethane particles.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or an obvious variant from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964.  The burden has been shifted to applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289.  Therefore, claim 2 is rejected along with parent claim 1. 
Regarding claim 8, while Bearden fails to teach a suitable mount of the coating, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an amount of at least 50 gsm.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claim 8 is rejected as being obvious over the cited prior art.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0129571 issued to Bearden et al. in view of US 3,332,828 issued to Faria et al., as applied to claim 1 above and in further view of WO 2015/144223 issued to Sick et al.
Bearden and Faria fail to teach the artificial grass fibers comprise a three-phase polymer mixture comprising a first polymer immiscible with a second polymer and a compatibilizer, wherein the first polymer forms beads surrounded by the compatibilizer within the second polymer.  However, artificial grass fibers made from such a three-phrase polymer mixture are known in the art.  For example, Sick discloses artificial turf fibers made from a three-phrase polymer mixture of a first polymer, second polymer, and a compatibilizer, wherein the first polymer and the second polymer are immiscible, and wherein the first polymer forms polymer beads surrounded by the compatibilizer within the second polymer (abstract).  Upon extrusion and drawing of the polymer mixture into artificial grass monofilaments, the polymer beads are deformed into fibrils, which allows for properties of the fiber to be tailored (e.g., softness, rigidity, and resiliency) (abstract, page 3, 16-25, and page 5, lines 1-9).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a three-phase polymer mixture as taught by Sick to make the artificial grass fibers of Bearden.  Motivation to do so would be to tailor desirable properties of said artificial grass fibers.  Such a modification would have yielded predictable results to the skilled artisan.  Thus, claim 3 is rejected as being obvious over the cited prior art.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0129571 issued to Bearden et al. in view of US 3,332,828 issued to Faria et al., as applied to claim 1 above and in further view of US 2012/0077012 issued to Liu et al.
Bearden fails to teach the addition of a water soluble salt to the polyurethane composition.  However, such salts are known in the art of polyurethane compositions as porogens, which are compounds that can be removed once the polyurethane is dried or cured, wherein said removal creates a porous structure therein.  For example, Liu discloses common porogens are soluble in hydrophilic solvents, including water (section [0085]).  Known porogens include salts, such as sodium chloride (section [0085]).  
Thus, it would have been obvious to one of ordinary skill in the art to incorporate a water soluble salt porogen into the polyurethane composition of Bearden in order to create porous polyurethane deposits which would naturally enhance the drainage properties of the artificial turf.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 7 is rejected as being obvious over the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        June 15, 2022